
	

113 HR 5718 IH: Stockman Effect Act
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5718
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To study the effect of the Earth’s magnetic field on the weather.
	
	
		1.Short title
			This Act may be cited as the Stockman Effect Act.2.Magnetic field study(a)FindingsCongress finds as follows:(1)Prior to a magnetic polar shift, there is a decline in the Earth’s magnetic fields.(2)Decrease in magnetic fields could impact global temperatures.(3)There is a possibility that the reason Mars lost its atmosphere was because of the loss of its
			 magnetic field.(b)Magnetic field studyThe director of the National Science Foundation shall commission a study on the impact that a shift
			 in the Earth’s magnetic field could have on the weather.
